DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/22 has been entered.

Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states that Choi fails to disclose a plurality of first and second power signal lines arranged in sequence along a column direction and extending along a row direction. Choi does disclose first and second power signal lines and Jeong discloses a particular arrangement of being arranged in a column direction and extending along a row direction, where a column and row direction are relative to viewpoint, as stated in the rejection of claim 1 below. The applicant also states that Choi fails to disclose a direct connection between the drain of transistor M3 and the second power signal line. However, the claimed limitation only requires an electrical connection and does not require a direct connection. Further, the applicant states that Jeong fails to disclose an overlap between the light-emitting diode and active layer of the transistor. However, the examiner does not rely on Jeong to disclose this limitation, as Saitoh discloses this limitation, as detailed in the rejection of claim 1 below. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uemoto (US Publication No.: US 2007/0195044 A1) in view of Saito et al (US Publication No.: US 2016/0240561 A1, “Saitoh”) and Jeong et al (US Publication No.: US 2021/0026198 A1 of record, “Jeong”) and Choi et al (US Publication No.: US 2018/0144691 A1 of record, “Choi”).
Regarding Claim 1, Uemoto discloses an array substrate (Figure 1, array substrate 2), comprising a plurality of driving units:
Wherein each of the plurality of driving units comprises a first electrode, a second electrode and at least one thin film transistor (Figure 2, first electrode 34, second electrode 62, thin film transistor T1);
Wherein the first electrode and the second electrode are configured to be connected to an anode and a cathode of a light-emitting diode, respectively, and in a light-emitting direction of the light-emitting diode, the at least one thin film transistor is disposed on a backlight side of the light-emitting diode (Figure 2, light-emitting diode R, anode 60 is connected to first electrode 34, cathode 63 is connected to second electrode 62, where the thin film transistor T1 is disposed on a backlight side of the light-emitting diode R); and
Wherein the each of the plurality of driving units is configured to control the light-emitting diode to be turned on or off according to a driving signal (Paragraphs 0020-0025).
Uemoto fails to disclose that a vertical projection of the light-emitting diode on the array substrate covers an active layer of the at least one thin film transistor.
However, Saitoh discloses a similar substrate where a vertical projection of the light-emitting diode on the array substrate covers an active layer of the at least one thin film transistor (Saitoh, Figure 1, thin film transistor 20 is entirely covered by light-emitting diode 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Uemoto to have the light-emitting diode cover the 
Uemoto fails to disclose a plurality of first power signal lines and a plurality of second power signal lines, wherein the plurality of first power signal lines and the 25plurality of second power signal lines are arranged in sequence along a column direction and extend along a row direction; wherein each of the plurality of driving units is configured to control the light-emitting diode to be turned on or off according to a driving signal; wherein the at least one thin film transistor comprises a second switch transistor; drain electrodes of second switch transistors of driving units in a same row are electrically connected to a same second power signal line; 30wherein the array substrate further comprises a plurality of pulse-modulated driving signal lines, each of the plurality of pulse-modulated driving signal lines corresponds to a respective one of 27BY20EX1528FBPE-US the plurality of driving units, wherein each of the plurality of pulse-modulated driving signal lines is electrically connected to a gate electrode of the second switch transistor of a corresponding driving unit; wherein in each of the plurality of driving units, a source electrode of the second switch 5transistor is electrically connected to the first electrode; and second electrodes in the driving units in the same row are electrically connected to a same first power signal line; and wherein each of the plurality of driving units is configured to control the light-emitting diode to be turned on or off according to a pulse-modulated driving signal provided by a respective one of the plurality of pulse-modulated driving signal lines.
However, Choi discloses a similar substrate comprising  a plurality of first power signal lines and a plurality of second power signal lines, wherein the plurality of first power signal lines and the 25plurality of second power signal lines are arranged in sequence along a column direction and extend along a row direction (Choi, Figure 2, first power signal lines VDD1, second power signal lines VDD2); wherein each of the plurality of driving units is configured to control the light-emitting diode to be turned on or off according to a driving signal (Choi, Paragraph 0061); wherein the at least one thin film transistor comprises a second switch transistor; drain electrodes of second switch transistors of driving units in a same row are electrically connected to a same second power signal line (Choi, Figure 2, second switch transistor M3 where drain electrodes are electrically connected to second power signal line VDD2); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Uemoto to include a switch transistor as disclosed by Choi. One would have been motivated to do so for the purpose of controlling backlight light transmittance intensity using a pulse-modulated driving signal (Choi, Paragraph 0061).
Uemoto fails to disclose a plurality of first power signal lines and a plurality of second power signal lines, wherein the plurality of first power signal lines and the plurality of second power signal lines are arranged in sequence along a column direction and extend along a row direction.
However, Jeong discloses a similar display comprising a plurality of first power signal lines and a plurality of second power signal lines, wherein the plurality of first power signal lines and the plurality of second power signal lines are arranged in a sequence along a column direction and extend along a row direction (Jeong, Figure 1, first power lines PL2, second power lines PL1, where the column and row directions are relative to viewpoint and positioning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Uemoto to include power lines as disclosed by Jeong. One would have been motivated to do so for the purpose of controlling light transmittance and decreasing leakage of light (Jeong, Paragraphs 0067-0068). 

Regarding Claim 2, Uemoto in view of Saitoh and Choi and Jeong discloses the array substrate of claim 1, wherein in a direction perpendicular to the light-emitting direction of the light-emitting diode, the first electrode and the second electrode are disposed on opposite sides of the at least one thin film transistor, respectively (Figure 2, first electrode 34 and second electrode 62 are disposed on opposite sides of thin film transistor T1 in a horizontal direction). 

Regarding Claim 3, Uemoto in view of Saitoh and Choi and Jeong discloses the array substrate of claim 2, wherein, in the row direction, in two adjacent driving units, second electrode are both disposed between two first electrodes, or first electrodes are both disposed between to second electrode (Uemoto, Figure 2, second electrode 62 is disposed between two first electrodes 34 and 38). 
Uemoto fails to disclose a plurality of first power signal lines and a plurality of second power signal lines, wherein the plurality of first power signal lines and the plurality of second power signal lines are arranged in a sequence along a row direction and extend along a common direction, 
Wherein the at least one thin film transistor comprises a driving transistor; in the each of the plurality of driving units, a drain electrode of the driving transistor is electrically connected to the first electrode; the source electrodes of driving transistors of driving units in a same column are electrically connected to a same first power signal line.
However, Jeong discloses a similar display comprising a plurality of first power signal lines and a plurality of second power signal lines, wherein the plurality of first power signal lines and the plurality of second power signal lines are arranged in a sequence along a row direction and extend along a common direction (Jeong, Figure 1, first power lines PL2, second power lines PL1),
Wherein the at least one thin film transistor comprises a driving transistor; in the each of the plurality of driving units, a drain electrode of the driving transistor is electrically connected to the first electrode; the source electrodes of driving transistors of driving units in a same column are electrically connected to a same first power signal line; and second electrodes of the driving units in the same column are electrically connected to a same second power signal line (Jeong, Figure 2, drain electrode DE is electrically connected to the first electrode, source electrode SE is connected to a first power signal line PL2, second electrode is connected to a same second power signal line PL1; Paragraph 0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Uemoto to include power lines as disclosed by Jeong. One would have been motivated to do so for the purpose of controlling light transmittance and decreasing leakage of light (Jeong, Paragraphs 0067-0068). 

Regarding Claim 5, Uemoto in view of Saitoh and Choi and Jeong discloses the array substrate of claim 2, wherein in the row direction, first electrodes and second electrodes are alternately arranged in sequence (Uemoto, Figure 2, first electrodes 34/38 are alternately arranged with second electrodes 62).
Uemoto fails to disclose a plurality of first power signal lines and a plurality of second power signal lines, wherein the plurality of first power signal lines and the plurality of second power signal lines are arranged in sequence along a row direction and extend along a column direction;
Wherein the plurality of driving units are arranged in an array, the at least one thin film transistor further comprises a driving transistor; in the each of the plurality of driving units, a drain electrode of the driving transistor is electrically connected to the first electrode; source electrodes of driving transistors of driving units in a same column are electrically connected to a same first power signal line; and second electrodes of the driving units in the same column are electrically connected to a same second power signal line.
However, Jeong discloses a similar display comprising a plurality of first power signal lines and a plurality of second power signal lines, wherein the plurality of first power signal lines and the plurality of second power signal lines are arranged in a sequence along a row direction and extend along a common direction (Jeong, Figure 1, first power lines PL2, second power lines PL1),
Wherein the at least one thin film transistor comprises a driving transistor; in the each of the plurality of driving units, a drain electrode of the driving transistor is electrically connected to the first electrode; the source electrodes of driving transistors of driving units in a same column are electrically connected to a same first power signal line; and second electrodes of the driving units in the same column are electrically connected to a same second power signal line (Jeong, Figure 2, drain electrode DE is electrically connected to the first electrode, source electrode SE is connected to a first power signal line PL2, second electrode is connected to a same second power signal line PL1; Paragraph 0043). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Uemoto to include power lines as disclosed by Jeong. One would have been motivated to do so for the purpose of controlling light transmittance and decreasing leakage of light (Jeong, Paragraphs 0067-0068). 

Regarding Claim 6, Uemoto in view of Saitoh and Choi and Jeong discloses the array substrate of claim 3, wherein in the column direction, a 2j-th driving unit and a (2j+1)th driving unit share one second electrode, wherein j is a positive integer (Uemoto, Figure 2, all driving units share one second electrode 62).

Regarding Claim 14, Uemoto in view of Saitoh and Choi and Jeong discloses a light-emitting diode display panel (Figure 6), comprising the array substrate of claim 1;
Wherein the light-emitting diode display panel further comprises 

An anode and a cathode of each of the plurality of light-emitting diodes are electrically connected to a first electrode and a second electrode in a respective one of the plurality of driving units, respectively (Figure 2, light-emitting diode R, anode 60 is connected to first electrode 34, cathode 63 is connected to second electrode 62). 
Uemoto fails to disclose that a vertical projection of each of the light-emitting diodes on the array substrate covers an active layer of the at least one thin film transistor in the respective one of the plurality of driving units.
However, Saitoh discloses a similar display where a vertical projection of each of the light-emitting diodes on the array substrate covers an active layer of the at least one thin film transistor in the respective one of the plurality of driving units (Saitoh, Figure 1, thin film transistor 20 is entirely covered by light-emitting diode 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Uemoto to have the light-emitting diode cover the transistor as disclosed by Saitoh. One would have been motivated to do so for the purpose of ensuring a sufficient aperture ratio thereby increasing luminance and achieving high definition display (Saitoh, Paragraph 0033). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uemoto in view of Jeong and Saitoh and Choi in further view of Chang et al (US Publication No.: US 2020/0110307 A1 of record, “Chang”).
Regarding Claim 4, Uemoto in view of Jeong and Saitoh and Choi discloses the array substrate of claim 3, wherein in the row direction, a 2i-th driving unit and a (2i+1)th driving unit share one second electrode (Uemoto, Figure 2, second electrode 62 is shared between driving units).
Uemoto fails to disclose that driving units in a (2i-1)th column and driving units in a 2ith column share one first power signal line, and/or the driving units in the 2i-th column and driving units in a (2i+1)th column share one second power signal line, where i is a positive integer.
However, Chang discloses a similar substrate where driving units in a (2i-1)th column and driving units in a 2ith column share one first power signal line, and/or the driving units in the 2i-th column and driving units in a (2i+1)th column share one second power signal line, where i is a positive integer (Chang, Figure 3, first power signal line 102b, driving units 101b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving units as disclosed by Uemoto to be connected to the same power signal line as disclosed by Chang. One would have been motivated to do so for the purpose of achieving uniform brightness (Chang, Paragraph 0026). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uemoto in view of Jeong and Saitoh and Choi in further view of Kao et al (US Publication No.: US 2021/0116749 A1 of record, “Kao”).
Regarding Claim 7, Uemoto in view of Jeong and Saitoh and Choi discloses the array substrate of claim 3.
Uemoto fails to disclose a plurality of data signal lines and a plurality of scanning signal lines, wherein the plurality of data signal lines are arranged in sequence along the row direction and extend along the column direction, and the plurality of scanning signal lines are arranged in sequence along the column direction and extend along the 20row direction; wherein the at least one thin film transistor further comprises a first switch transistor, and the each of the plurality of driving units further comprises a storage capacitor; wherein gate electrodes of first switch transistors of driving units in each row are electrically 
However, Kao discloses a similar substrate comprising a plurality of data signal lines and a plurality of scanning signal lines, wherein the plurality of data signal lines are arranged in sequence along the row direction and extend along the column direction, and the plurality of scanning signal lines are arranged in sequence along the column direction and extend along the 20row direction (Kao, Figure 1A, scanning signal lines SL, data lines DL); wherein the at least one thin film transistor further comprises a first switch transistor, and the each of the plurality of driving units further comprises a storage capacitor; wherein gate electrodes of first switch transistors of driving units in each row are electrically connected to a same scanning signal line, and source electrodes of first switch transistors of 25driving units in each column are electrically connected to a same data signal line  (Kao, Figure 1A; Figure 1C, switch transistor T1, gate electrode G1 is connected to scanning signal line SL, source electrode SD1 is connected to data line DL); and wherein in the each of the plurality of driving units, a drain electrode of the first switch transistor is electrically connected to a gate electrode of the driving transistor and a first electrode of the storage capacitor, respectively, and the drain electrode of the driving transistor is further electrically connected to a second electrode of the storage capacitor (Kao, Figure 1C, drain electrode SD1’ is connected to gate electrode G2 of driving transistor T2 and a first electrode of the storage capacitor Cst and the drain electrode SD2 of the driving transistor T2 is connected to a second electrode of the storage capacitor Cst).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving units as disclosed by Uemoto to have particular electrical connections as disclosed by Kao. One would have been motivated to do so for the purpose of creating a tiled backlight thereby allowing for an increase in display device size (Kao, Paragraph 0052). 


Uemoto fails to disclose that each of the plurality of data signal lines is disposed between first electrodes and second electrodes of driving units in a corresponding column.
However, Kao discloses a similar substrate where each of the plurality of data signal lines is disposed between first electrodes and second electrodes of driving units in a corresponding column (Kao, Figure 1A, data signal lines DL are disposed between driving units and so must at least be disposed between adjacent first and second electrodes of adjacent driving units). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driving units as disclosed by Uemoto to have particular positions of the data signal lines as disclosed by Kao. One would have been motivated to do so for the purpose of creating a tiled backlight thereby allowing for an increase in display device size (Kao, Paragraph 0052). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Uemoto in view of Saitoh in further view of Chang.
Regarding Claim 15, Uemoto in view of Saitoh discloses the light-emitting diode display panel of claim 14.
Uemoto fails to disclose that each of the plurality of light-emitting diodes comprises any one of a mini-light-emitting diode or a micro-light-emitting diode.
However, Chang discloses a similar display where each of the plurality of light-emitting diodes comprises any one of a mini-light-emitting diode or a micro-light-emitting diode (Chang, Paragraph 0032). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light-emitting diode as disclosed by Uemoto to be a micro-light-emitting diode or a mini-light-emitting diode as disclosed by Chang. One would have been motivated to do so for the purpose of achieving uniform brightness (Chang, Paragraph 0026).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 9, the prior art of record does not teach or suggest an array substrate, comprising: a plurality of driving units; wherein each of the plurality of driving units comprises a first electrode, a second electrode and at least one thin film transistor; 5wherein the first electrode and the second electrode are configured to be connected to an anode and a cathode of a light-emitting diode, respectively, wherein in a direction perpendicular to the light-emitting direction of the light-emitting diode, the first electrode and the second electrode are disposed on opposite sides of the at least one thin film transistor, respectively; further comprising: a plurality of first power signal lines and a plurality of second power signal lines; wherein the at least one thin film transistor comprises a driving transistor; in the each of the 20plurality of driving units, a drain electrode of the driving transistor is electrically connected to the first electrode; source electrodes of driving transistors of driving units in a same column are electrically connected to a same first power signal line; and second electrodes of the driving units in the same column are electrically connected to a same second power signal line; further comprising: a plurality of data signal lines and a plurality of scanning signal lines, wherein gate electrodes of a first switch transistor of driving units in each row are electrically connected to a same scanning signal line, and source electrodes of first switch transistors of 25driving units in each column are electrically connected to a same data signal line; and wherein in the each of the plurality of driving units, a drain electrode of the first switch transistor is electrically connected to a gate electrode of the driving transistor and a first electrode of the storage capacitor, respectively, and the drain electrode of the driving transistor is further electrically connected to a second electrode of the storage capacitor, wherein the plurality of scanning signal lines, a gate electrode of the first switch transistor, the gate electrode of the driving transistor and the first electrode of the storage capacitor are arranged in a same layer; wherein an active layer of the first switch transistor and an active layer of the driving transistor 5are arranged in a same layer; wherein the plurality of data signal lines, a source electrode and the drain electrode of the first switch transistor, a source 
The prior art of Uemoto (US 2007/0195044 A1 of record) discloses an array substrate, comprising: a plurality of driving units; wherein each of the plurality of driving units comprises a first electrode, a second electrode and at least one thin film transistor; 5wherein the first electrode and the second electrode are configured to be connected to an anode and a cathode of a light-emitting diode, respectively, wherein in a direction perpendicular to the light-emitting direction of the light-emitting diode, the first electrode and the second electrode are disposed on opposite sides of the at least one thin film transistor, respectively (Uemoto, Figure 2). Uemoto fails to disclose first and second power lines and their arrangements and a switch transistor. The prior art of Jeong (US 2021/0026198 A1 of record) discloses a plurality of first power signal lines and a plurality of second power signal lines; wherein the at least one thin film transistor comprises a driving transistor; in the each of the 20plurality of driving units, a drain electrode of the driving transistor is electrically connected to the first electrode; source electrodes of driving transistors of driving units in a same column are electrically connected to a same first power signal line; and second electrodes of the driving units in the same column are electrically connected to a same second power signal line (Jeong, Figure 1). However, Jeong also fails to disclose a switch transistor and data and scan signal lines. The prior art of Kao (US 2021/0116749 A1 of record) discloses a plurality of data signal lines and a plurality of scanning signal lines, wherein gate electrodes of a first switch transistor of driving units in each row are electrically connected to a same scanning signal line, and source electrodes of first switch transistors of 25driving units in each column are electrically connected to a same data signal line; and wherein in the each of the plurality of driving units, a drain electrode of the first switch transistor is electrically connected to a gate electrode of the driving transistor and a first electrode of the storage capacitor, respectively, and the drain electrode of the driving transistor is further electrically connected to a second electrode of the storage capacitor (Kao, Figures 1B-1C). However, Kao is silent regarding the arrangement of the switch transistor and its components in regard to particular layers. 
Therefore Claim 9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 would be allowable by virtue of its dependence on claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871